PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shanghai Yanfeng Jinqiao Automotive Trim Systems Co. Ltd.
Application No. 16/898,894
Filed: 11 Jun 2020
For: VEHICLE INTERIOR COMPONENT

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 C.F.R. 1.137(a), filed April 11, 2022 and supplemented on April 13, 2022, requesting revival of the above-identified application.

The petition is GRANTED.

The application was filed on June 11, 2020. The application data sheet (“ADS”) submitted with the application lists four joint inventors:  Christopher Kring, Mario J. Enriques Ortiz, Tyler J. Newkirk, and Ankit Singh. These are the joint inventors listed in the filing receipt, mailed June 19, 2020. The Office mailed a Notice of Allowance on February 5, 2021. In addition, the Office mailed a Notice Requiring Inventor’s Oath or Declaration on February 5, 2021, which informed applicant that an oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor must be submitted on or before payment of the issue fee to avoid abandonment. On March 16, 2021, applicant filed inventor’s declarations executed by Christopher Kring, Mario J. Enriquez Ortiz, Tyler J. Newkirk, and Ankit Singh and the issue fee, inter alia. A Notice of Abandonment, mailed March 22, 2021, states the application is abandoned in view of applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306). The March 22, 2021 Notice of Abandonment states an inventor’s oath or declaration for Mario J. Enriques Ortiz has not been received. 

This application became abandoned on March 17, 2021 due to applicant’s failure to timely submit an oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor on or before payment of the issue fee. See 35 U.S.C. 115(f).  Specifically, an inventor’s declaration for the second listed joint inventor, Mario J. Enriques Ortiz, was not timely filed. The issue fee was paid on March 16, 2021. Accordingly, the date of abandonment of this application is March 17, 2021. A Notice of Abandonment was mailed on March 22, 2021.  

Applicant’s petition under 37 CFR 1.181, filed March 22, 2021, was dismissed on May 5, 2021. Applicant’s renewed petition under 37 CFR 1.181, filed May 28, 2021, was dismissed on November 5, 2021. Applicant’s renewed petition under 37 CFR 1.181, filed December 30, 2021, was dismissed on February 22, 2022.

The present petition under 37 CFR 1.137(a) was filed on April 11, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a petition to withdraw from issue, a RCE with $1360 fee and declarations executed by four joint inventors --Mario J. Enriquez Ortiz being the legal name of the second listed joint inventor after the request under 37 CFR 1.48, filed April 13, 2022 was granted on May 3, 2022; (2) the petition fee of $2100, and (3) an acceptable statement of unintentional delay.  All requirements under 37 CFR 1.137(a) being met, the petition is granted.

The petition to withdraw from issue, filed April 11, 2022, will be considered by another deciding official within the Office of Petitions.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET